                           UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA


 TIMOTHY LEE CREED,                       )
                                          )
              Plaintiff,                  )
                                          )
                    v.                    )            1:19CV451
                                          )
 JAMES M. WEBB, et al.,                   )
                                          )
              Defendants.                 )


                                       ORDER

      On July 11, 2019, the United States Magistrate Judge’s Recommendation

was filed and notice was served on the parties pursuant to 28 U.S.C. ' 636.

Plaintiff filed objections [Doc. #6] within the time limit prescribed by Section 636.

The Court has reviewed Petitioner’s objections de novo and finds that they do not

change the substance of the United States Magistrate Judge’s Recommendation

[Doc. #4], which is affirmed and adopted.

       IT IS THEREFORE ORDERED that this action is dismissed pursuant to 28

U.S.C. § 1915A for being frivolous and for failing to state a claim upon which

relief may be granted, as well as for seeking monetary relief against a defendant

who is immune from such relief.

      This the 4th day of August, 2020.


                                             /s/ N. Carlton Tilley, Jr.
                                        Senior United States District Judge




      Case 1:19-cv-00451-NCT-JEP Document 7 Filed 08/04/20 Page 1 of 1
